Gagsell2becw OT AS3ITINASBK FREAo/4 fladme Ga 26 iletagsiles20 Heggellosfo1

AO 440 (Rev, 01/09) Summons in a Civil Action - MIWD (Rey, 07/15}

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Jason Matthews,
Plaintiff, Case No. 1:20-cv-733
Hon. Janet T. Neff

g TO: ADR Billing LLC
. DRESS:
ADR Billing LLC, EPPSSA LLC, DRS Processing LLC, ae
Knox Brothers Homes LLC, Darron Ray Taylor, Ebony
Terrell Minter, Bernard N. Wescott, Darryl Tyrone
Miller, and Chereka Lynette Tinsley, Defendants.

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

A lawsuit has been filed against you.
Phillip C. Rogers (P34356)

: Attomey at _aw
ee snlitfasmawertotieaioched cippidrwer nection CRC SenSmeALSE, CUM TE
under Rule 12 of the Federal Rules of Civil Procedure within ‘
21 days after service of this summons onyou (not) Gy eRe oF COURT

counting the day you received it). Ify ou fail to respond,
judgment by defauit will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI. 49503
P.O. Box 698, 314 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

8/5/2020
By: Deputy Clerk Dae

PROOF OF SERVICE

This summons for ADR Billing | LC was received by me on_Q]S |[WZO .
{ame of indiv. aie, fay!

(CI! personally served the summons on the individual at
on

 

(place where cerved)

 

Tate)

[7]! left the summons at the individual's residence or usual place of abode with ,Aaperson

(name)

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.
ca

QI served the summons on GRELaRN R. NE LOuE , ESQ , who is designated by law to accept service
of process on behalf of Poe Guu Ww on a| to Ee

Taame of orgenizction)

 

 

[JI returned the summons unexecuted because
MB Other specs) CECT. MAN TOS _ Boro ooo NOS} 3 HG

 

My fees are $ for travel and $ for services, for a total of $

i declare under the penalty of perjury that this information is true.
QPcl) 0 34356)

Date:__9| 13 27 ae
Pag C, Robe2s  NTTOAMM RR PAWEL

Server's primed name and ritie

bio w™ & Ge Buy

Server 5 address

EAD DOS My LAX

 

Additional information regarding attempted service, etc.:
